Citation Nr: 0845033	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low 
back disability.

2.  Entitlement to service connection for incomplete 
paralysis of the left sciatic nerve, secondary to the low 
back disability, claimed as pain in the left hip, thigh, leg 
and calf with numbness in the toes of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from April to 
August 1973 and from June 1977 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
which denied the veteran's claim for a rating higher than 20 
percent for his low back disability.

Also in that July 2005 rating decision, the RO denied the 
veteran's claim for secondary service connection for left 
lower extremity radiculopathy purportedly associated with his 
low back disability.  He says he experiences radiating pain 
in his left hip, thigh, leg, and calf, and has numbness in 
the toes on his left foot.  Since service connection for this 
secondary disability is inextricably intertwined with the 
claim for an increased rating for his low back disability, 
the Board has jurisdiction over this additional issue.  See, 
e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).


FINDINGS OF FACT

The veteran has osteoarthritis in his low back with mild 
wedging of the L2 and L4 vertebrae manifested by painful 
motion, including on repetitive use, but motion in every 
direction (so no ankylosis) with flexion greater than 30 
degrees, two to three incapacitating episodes a year, and 
associated mild weakness and decreased sensation in his left 
lower extremity.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the low back disability.  38 U.S.C.A. § 1155 
(West 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5237, 5243 (2008).

2.  The criteria are met, however, for a separate initial 10 
percent rating for the associated radiculopathy involving 
mild incomplete paralysis of the left sciatic nerve.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
4.124a, Diagnostic Codes 5237, 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the veteran in December 2004, prior to initially adjudicating 
his claim in July 2005.  The letter informed him of the 
evidence required to substantiate his increased-rating claim 
as well as his and VA's respective responsibilities in 
obtaining supporting evidence.  He more recently was sent 
another letter in May 2006 which complied with the Dingess 
requirements as it gave him notice of the disability rating 
and effective date elements of his claim.  

The Board realizes the VCAA letter sent to the veteran in 
December 2004 does not meet all of the requirements of 
Vazquez-Flores, creating a presumption of prejudice.  In this 
regard, the December 2004 letter notified the veteran that 
medical or lay evidence must show a worsening or increase in 
severity of his low back disability, but did not ask him 
about the effect that such worsening or increase has on his 
employment and daily life.  Nevertheless, this, too, is 
nonprejudicial.

To overcome the presumption of prejudice associated with a 
notice error, VA must establish that the purpose of the 
notice was not frustrated.  Sanders, 487 F.3d. at 889; see 
also Mlechick v. Mansfield, 503 F.3d 1340, 1346 
(Fed.Cir.2007) (noting that notice error is nonprejudicial if 
the "fundamental fairness of the adjudication" is not 
affected).  Here, by corresponding with VA the veteran has 
demonstrated actual knowledge of the relevant VA laws and 
regulations and what evidence must be submitted to 
substantiate his increased-rating claim.  
Since service connection was granted effectively in 1981, he 
has repeatedly demonstrated knowledge of the increased rating 
process in the statements and evidence he has submitted to 
support his claims.  In connection with his current claim he 
submitted statements in December 2004 and January 2005 that 
included a description of how the worsening of his low back 
condition has affected his employment and his activities of 
daily life.  In his January 2006 Substantive Appeal (VA Form 
9), he included the diagnostic criteria used in the January 
2006 SOC and specifically rebutted the RO's analysis of his 
condition under these criteria.  Lastly, he is represented by 
an accredited veteran's service organization, 
Disabled American Veterans (DAV), which presumably is 
knowledgeable of the relevant VA laws and regulations and 
competent to assist him.  So the notice deficiencies do not 
affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records he identified.  In addition, he was 
examined for VA compensation purposes in May 2005.  This 
examination report is adequate for rating purposes as it 
contains the required information to properly assess the 
severity of his low back condition.  38 C.F.R. § 4.2.  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, 
the Board finds that no further development is needed to meet 
the requirements of the VCAA or the Court.



II.  Merits of the Claim

The veteran injured his lumbar spine in June 1979 while on 
active duty.  In December 1981, the RO granted service 
connection for a lumbosacral strain and assigned an initial 
10 percent rating.  In May 1986, the RO increased the rating 
to 20 percent.  The veteran believes the 20 percent 
disability rating is no longer sufficient given the current 
severity of his low back condition.  For the reasons and 
bases discussed below, however, the Board finds that the 20 
percent rating is still the most appropriate rating for his 
low back disability; however, the Board also finds that he is 
entitled to a separate 10 percent rating for associated 
radiculopathy affecting his left lower extremity, so 
additional compensation for this additional disability.  

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, that said, the Court recently 
held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2008).  

The criteria for rating diseases and injuries of the spine 
have been revised since the veteran was last granted an 
increase for this disability in May 1986.  Under the 
new criteria, Diagnostic Code 5243, ratings are based on 
either the General Rating Formula for Diseases and Injuries 
of the Spine or on the basis of incapacitating episodes, 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.   38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

The next higher rating of 20 percent is assigned where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 
120 degrees, or where muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  And an even higher 40 percent requires forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  Id.

In addition, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See Id., Note (1). 



With respect to rating any neurological manifestations, DC 
8520 pertains to paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability rating; moderate incomplete paralysis warrants a 
20 percent disability rating; moderately severe incomplete 
paralysis warrants a 40 percent disability rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

If it is shown there is disc disease, then the veteran's low 
back condition also may be evaluated under the Formula for 
Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes.  See Note to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Under this Formula, a 10 percent 
rating requires incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent rating requires 
incapacitating episodes of at least two weeks but less than 
four weeks; and a 40 percent rating requires incapacitating 
episodes of at least four weeks but less than six weeks.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bedrest and treatment 
"prescribed by a physician."  Id.



With respect to incapacitating episodes, the Board finds no 
basis to assign a disability rating higher than 20 percent.  
During the May 2005 VA examination the veteran stated that he 
had had three incapacitating episodes in the last year.  
He stated that two of the episodes lasted for two weeks and 
one episode lasted for three months.  However, there is no 
record of him having been prescribed bedrest by a doctor for 
his low back disability.  Without prescribed bedrest, the 
veteran is not entitled to a rating under the criteria for 
incapacitating episodes.  The criteria concerning 
incapacitating episodes, therefore, provide no basis of a 
higher rating.  

The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the veteran's low back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
result in a higher combined evaluation.  Applying these 
criteria to the facts of this case, the Board finds that the 
evidence supports continuing the 20 percent rating for the 
veteran's orthopedic manifestations, but also with an 
additional 10 percent rating for the associated neurological 
manifestations.  

In assigning a 20 percent rating for the orthopedic 
manifestations, the May 2005 VA examination report shows full 
range of motion of the thoracolumbar spine with forward 
flexion of 90 degrees, extension of 30 degrees, bilateral 
flexion of 30 degrees, and bilateral rotation of 30 degrees, 
for a combined range of motion of 240 degrees.  See, too, 
38 C.F.R. § 4.71a, Plate V, confirming this is normal 
range of motion in each of these directions tested.  The 
examiner noted pain on range of motion - starting at 40 
degrees flexion and further limitation on repetitive use to 
75 degrees flexion.  But the examiner noted no evidence of 
weakness, fatigability or incoordination on repetitive use.  
The examiner found that the veteran had a slow, cautious gait 
but no obvious limp.

Looking at the veteran's degree of flexion and combined range 
of motion, he does not meet the minimum criteria for a higher 
40 percent rating for his orthopedic manifestations.  Even 
considering the decreased range of motion found on repetitive 
use, and because of his pain, his forward flexion was not 
limited to 30 degrees or less and he did not have favorable 
ankylosis of his entire thoracolumbar spine (referring to the 
combined thoracic and lumbar segments).
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  Because the veteran is able to move his low back 
in every direction, albeit not with normal range of motion 
due to the extent of his pain and on repetitive use, 
by definition, his low back is not immobile and therefore not 
ankylosed.  See, too, 38 C.F.R. § 4.71a, DC 5237, Note (5).

However, with respect to the neurological manifestations, the 
Board finds that a separate 10 percent rating is warranted 
for the associated impairment in the left lower extremity.  
During the May 2005 VA examination the veteran complained 
that the pain in his low back radiated into his left hip and 
down his left leg.  And the VA examiner confirmed there were 
objective clinical indications of neurological manifestations 
in this extremity, albeit only relatively minor.  Notably, 
the veteran had mildly less strength in his left leg versus 
his right leg.  He also had difficulty balancing on his left 
leg and was unable to walk on his left heel.  As well, he had 
decreased sensation in his left lower leg.  These findings 
thus show he has mild associated radiculopathy in his left 
lower extremity as a result of his service-connected low back 
disability.  Therefore, a separate initial 10 percent rating 
is warranted under DC 8520.

For these reasons and bases, the Board finds that the 
evidence does not support a rating higher than 20 percent for 
the veteran's low back disability; however, the evidence does 
support a separate 10 percent rating for the neurological 
manifestations affecting his left lower extremity.  There is 
no basis to stage his ratings under Hart as there appears to 
be no change in his low back condition since one year prior 
to filing his claim for an increased rating.



III. Extraschedular Consideration 

The Board also finds that the schedular rating of 20 percent 
for the low back disability (plus the additional 10 percent 
for the associated radiculopathy in the left lower extremity) 
is not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for consideration of "an 
extraschedular evaluation. 38 C.F.R. § 3.321(b)(1).  In other 
words, there is no evidence the veteran's low back disability 
has caused marked interference with his employment - meaning 
above and beyond that contemplated by his now separate 
schedular ratings, or required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  According to 38 C.F.R. § 
4.1, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim for a rating higher than 20 percent for the low 
back disability is denied.

However, a separate 10 percent initial rating is granted for 
the associated mild incomplete paralysis of the left sciatic 
nerve, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


